DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows:  	Amend claim 1 to recite: 	A passenger safety system for a vehicle comprising: 	a control unit connected to one or more speakers and one or more visual indicators; 	an ignition sensor electrically connected to the control unit, the control unit configured to receive a first signal from the ignition sensor, the first signal indicates turning-off the ignition; 	a first weight sensor disposed in a rear seat of the vehicle, the first weight sensor configured to get activated by a weight of an object placed on the rear seat, the first weight sensor electrically connected to the control unit, wherein the control unit is configured to receive a second signal from the first weight sensor, the second signal indicates placing of the object upon the rear seat; 	a second weight sensor disposed in a driver seat, the second weight sensor configured to detect a presence of a driver on the driver seat, wherein the second weight sensor is electrically connected to the control unit,  	wherein the control unit configured to- minimize false alarms by receiving a third signal from the second weight sensor, the third signal indicates that the driver is getting off from 
Reason(s) for Allowance
The amendments to the claims from 01/29/2022 in combination with the previous presented limitations and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention, particularly wherein the control unit configured to¬ minimize false alarms by receive receiving a third signal from the second weight sensor, the third signal indicates that the driver is getting off from the driver seat, wherein the control unit, upon receiving the first signal, the second signal, and the third signal, trigger an alert, wherein the alert is outputted through the one or more speakers and the one or more visual indicators, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684